NO. 12-17-00198-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

ALVIN EUGENE HINES,                               §       APPEAL FROM THE 3RD
APPELLANT

V.                                                §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §       ANDERSON COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       In 2013, Alvin Eugene Hines was convicted of murder and sentenced to imprisonment for
sixty years. Because of an untimely filed notice of appeal, this Court dismissed his appeal for
want of jurisdiction. See Hines v. State, No. 12-13-00325-CR, 2013 WL 6155628 (Tex. App.–
Tyler Nov. 21, 2013, no pet.) (mem. op., not designated for publication). In 2015, the court of
criminal appeals denied habeas relief. See Ex parte Hines, WR-80,819-02, 2015 WL 13469329
(Tex. Crim. App. July 1, 2015) (order). On June 21, 2017, Appellant filed another notice of
appeal with this Court.
       On June 21, this Court notified Appellant that the information received failed to show the
jurisdiction of the Court, i.e., there was no new final judgment or appealable order. See TEX. R.
APP. P. 37.2, 44.3. We informed Appellant that the appeal would be dismissed unless the
information was amended on or before July 21 to show this Court’s jurisdiction. In response,
Appellant stated that, in 2013, judgment was entered and Appellant was sentenced in trial court
cause number 31047, and that this Court has jurisdiction under Article 4.03 of the code of
criminal procedure.
       Under Article 4.03, appellate courts “have appellate jurisdiction coextensive with the
limits of their respective districts in all criminal cases except those in which the death penalty has
been assessed.” TEX. CODE CRIM. PROC. ANN. art. 4.03 (West 2005). However, the notice of
appeal must be filed within thirty days after sentence is imposed or within ninety days after that
date if a motion for new trial is filed. TEX. R. APP. P. 26.2(a). Appellant’s sentence was imposed
in 2013. Thus, his 2017 notice of appeal falls far outside the time for perfecting an appeal, and
this Court has no jurisdiction over the appeal.
         Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie
v. State, No. 01-16-00738-CR, 2017 WL 631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb.
16, 2017, no pet. h.) (mem. op., not designated for publication) (dismissing for lack of
jurisdiction because appellant could not pursue out of time appeal without permission from court
of criminal appeals). Absent an order from the court of criminal appeals granting Appellant
permission to pursue an out of time appeal, this Court lacks jurisdiction over Appellant’s appeal.
See TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005). Because this Court is not
authorized to extend the time for perfecting an appeal except as provided by Texas Rules of
Appellate Procedure 26.1 and 26.3, we dismiss Appellant’s appeal for want of jurisdiction. See
TEX. R. APP. P. 43.2(f).
Opinion delivered July 31, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 31, 2017


                                        NO. 12-17-00198-CR


                                     ALVIN EUGENE HINES,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 3rd District Court
                          of Anderson County, Texas (Tr.Ct.No. 31047)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.